

Exhibit 10.22


Theragenics Corporation® Forms of Option Award


[Form of Incentive Stock Option Award followed by Form of Nonqualified Stock
Option Award]


THERAGENICS CORPORATION®
INCENTIVE STOCK OPTION AWARD




THIS AWARD is made as of the Grant Date, by THERAGENICS CORPORATION® (the
"Company") to NAME (the "Optionee").


Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference, the Company hereby awards as of the Grant Date to Optionee
an incentive stock option (the "Option"), as described below, to purchase the
Option Shares.


A.    Grant Date: DATE.


B.    Type of Option: Incentive Stock Option.


C.    Plan (under which Option is granted): [PLAN NAME].


D.    Option Shares: All or any part of NUMBER shares of the Company's $.01 par
value common stock (the "Common Stock").


Exercise Price: $PRICE per share, which is 100% of the fair market value of the
Common Stock on the Grant Date or 110% of the fair market value if Optionee owns
more than 10% of the voting power.


F.    Option Period: Subject to the attached terms and conditions, the Option
may be exercised during the Option Period which commences on the Grant Date and
ends no later than at the close of business on the tenth (10th) anniversary of
the Grant Date or 5th anniversary of the Grant Date if Optionee owns more than
10% of the voting power, provided that the Option may be exercised as to no more
than the vested Option Shares, determined pursuant to the Vesting Schedule. Note
that other restrictions to exercising the Option, as described in the attached
Terms and Conditions, may apply.
 
G.    Vesting Schedule: Five-year period at 20% per year of service after date
of grant.

 
 Years of Service
After Grant Date 
 Number of Option
Shares Vested 
Percentage of Option
Shares Vested
     
 1
 X shares
 20%
 2
 X shares
 40%

 3
 X shares
 60%

 4
 X shares
 80%
 5
 X shares
 100%

 
The Optionee shall receive a year of service as of each anniversary of the Date
of Grant; provided that, the Optionee has not had a Termination of Employment
before such anniversary.






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has executed and sealed this Award as of the
Grant Date set forth above.


 

(CORPORATE SEAL) THERAGENICS CORPORATION®          
___________________________________________
By: ________________________________________
Title: _______________________________________
          Agreed and Accepted:          
____________________________________________   NAME       DATE:
______________________________________

 


 



 
 

 









--------------------------------------------------------------------------------



TERMS AND CONDITIONS
TO THE
[[PLAN NAME]] 
INCENTIVE STOCK OPTION AWARD




1.    Exercise of Option. Subject to the provisions provided herein or in the
Award made pursuant to the [[PLAN NAME]]:


(a)    The Option may be exercised with respect to all or any portion of the
vested Option Shares at any time during the Exercise Period by the delivery to
the Company, at its principal place of business, of (i) a written notice of
exercise in substantially the form attached hereto as Exhibit 1, which shall be
actually delivered to and reviewed by the Company prior to the date upon which
Optionee desires to exercise of all or any portion of the Option and (ii)
payment to the Company of the Exercise Price multiplied by the number of shares
being purchased the "Purchase Price") in the manner provided in Subsection (b).
Upon acceptance of such notice and receipt of payment in full of the Purchase
Price and withholding liability, the Company shall cause to be issued a
certificate representing the Option Shares purchased.


(b)    The Purchase Price shall be paid in full upon the exercise of an Option
and no Option Shares shall be issued or delivered until full payment therefor
has been made. Payment of the Purchase Price for all Option Shares purchased
pursuant to the exercise of an Option shall be made in cash, certified check,
or, alternatively, as follows:


(i)    by delivery to the Company of a number of shares of Common Stock which
have been owned by the Optionee for at least six months prior to the date of the
Option's exercise, having a Fair Market Value, as determined under the Plan, on
the date of exercise either equal to the Purchase Price or in combination with
cash to equal the Purchase Price; or


(ii)   by receipt of the Purchase Price in cash from a broker, dealer or other
"creditor" as defined by Regulation T issued by the Board of Governors of the
Federal Reserve System following delivery by the Optionee to the Committee
(defined in the Plan) of instructions in a form acceptable to the Committee
regarding delivery to such broker, dealer or other creditor of that number of
Option Shares with respect to which the Option is exercised.


2.    Exercise Price. The exercise price for each Option Share shall be $PRICE,
subject to adjustment as set forth in Section 7 below (the "Exercise Price").


3.    Withholding. This tax withholding section will apply only if all or a
portion of the Option is not or ceases to be an “Incentive Stock Option” under
Section 422 of the Internal Revenue Code when it is exercised. Otherwise, it
does not apply. The Optionee must satisfy his federal, state and local, if any,
withholding taxes imposed by reason of the exercise of the Option either by
paying to the Company the full amount of the withholding obligation (i) in cash,
(ii) by electing, irrevocably and in writing in substantially the form attached
hereto as Exhibit 2 (a “withholding Election”), to have the actual number of
shares of Common Stock issuable upon exercise reduced by the smallest number of
whole shares of Common Stock which, when multiplied by the fair market value of
the Common Stock as of the date the Option is exercised, is sufficient to
satisfy the amount of withholding tax; or (iii) by any combination of the above.
Optionee may make a Withholding Election only if the following conditions are
met:


(a)    the Withholding Election is made by executing and delivering to the
Company a properly completed Notice of Withholding Election in substantially the
form of Exhibit 2 attached hereto;


(b)    the Withholding Election is delivered to the Company sufficiently in
advance of the date on which the amount of tax required to be withheld is
determined (the “Tax Date”) as the Committee under the Plan (the “Committee”)
determines is necessary or appropriate to satisfy the conditions of the
exemptions provided under Rule 16b-3 promulgated under the Securities Exchange
Act of 1934 (the “1934 Act”);


--------------------------------------------------------------------------------





(c)    any Withholding Election is irrevocably given in a manner that satisfies
the requirements of the exemption provided under Rule 16b-3 promulgated under
the 1934 Act; and


(d)    if the Optionee is considered by the Committee not to be subject to
Section 16 of the 1934 Act, the Withholding Election is made no later than the
Tax Date.


Notwithstanding anything to the contrary herein, the Committee may in its sole
discretion disapprove and give no effect to any Withholding Election.


4.    Term and Termination of Option. The Option shall terminate on the earliest
of (i) the last day of the Option Period, (ii) as of the time of the Optionee's
Termination of Employment (as defined in the Plan) by Optionee without the
Company's written consent, unless such Termination of Employment is due to the
death or Disability (as defined in the Plan) or retirement after reaching age
65, (iii) one year following the date of the Optionee’s Termination of
Employment by Optionee with the Company’s written consent or due to retirement
after reaching age 65, (iv) one year following the date of the Optionee's
Termination of Employment by the Company or a Subsidiary (as defined in the
Plan), unless such Termination of Employment is due to "Cause" (as defined
below), (v) one year following the date of the Optionee's Termination of
Employment with the Company or a Subsidiary due to the Optionee's death or
Disability, (vi) as of the time of the Optionee's Termination of Employment by
the Company or a Subsidiary for Cause, or (vii) as of the time any provision of
Section 9 hereof applies. Upon the expiration of the Option Period, this Option
and all unexercised rights granted to Optionee hereunder shall terminate, and
thereafter be null and void.


"Cause" means (a) willful and continued failure (other than failure resulting
from incapacity during illness) to substantially perform duties with the Company
or a Subsidiary, (b) any act of fraud, misappropriation, dishonesty,
embezzlement or similar conduct against the Company or a Subsidiary, as
determined by the Committee, or (c) conviction for a felony or any other crime
involving moral turpitude.


5.    Rights as Shareholder. Until the stock certificates reflecting the Option
Shares accruing to the Optionee upon exercise of the Option are issued to the
Optionee, the Optionee shall have no rights as a shareholder with respect to
such Option Shares. The Company shall make no adjustment for any dividends or
distribu-tions or other rights on or with respect to Option Shares for which the
record date is prior to the issuance of that stock certificate, except as the
Plan or this Award otherwise provides.


6.    Restriction on Transfer of Option. The Option evidenced hereby is
nontransferable other than by will or the laws of descent and distribution, and,
shall be exercisable during the lifetime of the Optionee only by the Optionee
(or in the event of his disability, by his legal representative) and after his
death, only by legal representative of the Optionee's estate.


7.    Changes in Capitalization; Merger; Reorganization.


(a)    The number of Option Shares and the Exercise Price shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a subdivision or combination of shares or
the payment of a stock dividend in shares of Common Stock to holders of
outstanding shares of Common Stock or any other increase or decrease in the
number of shares of Common Stock outstanding effected without receipt of
consideration by the Company.


(b)    In the event of a merger, consolidation, tender offer, liquidation or
other reorganization involving the Company herein, the Committee may, in its
sole discretion, adjust the number and class of securities subject to the
Option, with a corresponding adjustment made in the Exercise Price; substitute a
new option to replace the Option; or, terminate the Option in consideration of
payment to Optionee of the excess of the then Fair Market Value (as defined in
the Plan) of the Option Shares over the Exercise Price of the Option Shares.


--------------------------------------------------------------------------------





(c)    In the event that (I) any person or entity (other than the Company) makes
a tender offer for shares of the Company’s Common Stock pursuant to which
purchases are made or (ii) the stockholders of the Company approve a definitive
agreement to merge or consolidate the Company with or into another corporation
(other than a parent or a Subsidiary) or to sell or otherwise dispose of
substantially all of its assets (other than to a parent or a Subsidiary) and the
transaction contemplated by such agreement is consummated, the Option shall
immediately become 100 percent vested, notwithstanding the vesting schedule on
the cover page of this Award.


(d)    The existence of the Plan and this Award shall not affect in any way the
right or power of the Company to make or authorize any adjust-ment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolida-tion of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or any part of its business or assets, or any other corporate
act or proceeding.


8.    Special Limitation on Exercise. Any exercise of the Option is subject to
the condition that if at any time the Committee, in its discretion, shall
determine that the listing, registration or qualification of the shares covered
by the Option upon any securities exchange or under any state or federal law is
necessary or desirable as a condition of or in connection with the delivery of
shares thereunder, the delivery of any or all shares pursuant to the Option may
be withheld unless and until such listing, registration or qualification shall
have been effected. The Optionee shall deliver to the Company, prior to the
exercise of the Option, such information, representations and warranties as the
Company may reasonably request in order for the Company to be able to satisfy
itself that the Option Shares being acquired in accordance with the terms of an
applicable exemption from the securities registration requirements of applicable
federal and state securities laws.


9.    Termination of Option. In the event the Optionee breaches any provision of
an agreement with the Company or a Subsidiary, which provision relates to a
requirement that the Optionee not disclose confidential information or trade
secrets or that the Optionee refrain from competing with the Company or a
Subsidiary or soliciting its employees or customers, this Option shall be
immediately terminated. In addition, the Option shall be immediately terminated
if Optionee, during the term of employment with the Company or a Subsidiary, or
for a period of one year thereafter, directly or indirectly:


(a)    on Optionee's own behalf or on behalf of any other person or entity,
solicits, contacts, calls upon, communicates with, or attempts to communicate
with any person or entity who was a customer of the Company, or a customer of
any entity to whom the Company sells products or provides services, at any time
within two (2) years preceding the applicable time, or any representative of any
such customer, with the intent or purpose of selling or providing of any product
or service competitive with any product or service sold or under development by
the Company during the period of two (2) years preceding the applicable time and
which is still being offered by or is still under the development by the
Company;


(b)    employs or attempts to employ or assist anyone else in employing in any
business organization of whatever form engaged, either directly or indirectly,
in any business enterprise which is the same as, or substantially the same as
the Business of the Company, any person who, at any time within two (2) years
preceding the applicable time, was, is or shall be an employee of the Company
(whether or not such employment is full-time or is pursuant to a written
contract with the Company); or


(c)    provides services to any business organization of whatever form engaged,
either directly or indirectly, in any business enterprise which is the same as,
or substantially the same as, the Business of the Company.


--------------------------------------------------------------------------------





“Business of the Company” means the manufacture, production, sale, marketing,
promotion, distribution, exploitation and development of radiological
pharmaceutical products or devices for the treatment of cancer and the
manufacture, production, sale, marketing, promotion, distribution, exploitation
and development of palladium 103 based products for medical applications.


10.    Legend on Stock Certificates. Certificates evidencing the Option Shares,
to the extent appropriate at the time, shall have noted conspicuously on the
certificates a legend intended to give all persons full notice of the existence
of the conditions, restrictions, rights and obligations set forth in this Award
and in the Plan.


11.    Governing Laws. This Award shall be construed, administered and enforced
according to the laws of the State of Georgia; provided, however, no option may
be exercised except, in the reasonable judgment of the Board of Directors, in
compliance with exemptions under applicable state securities laws of the state
in which the Optionee resides, and/or any other applicable securities laws.


12.    Successors. This Award shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors and permitted assigns of the
parties.


13.    Notice. Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.


14.    Severability. In the event that any one or more of the provisions or
portion thereof contained in this Award shall for any reason be held to be
invalid, illegal or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


15.    Entire Agreement. Subject to the terms and conditions of the Plan, this
Award expresses the entire understanding and agreement of the parties. This
Award may be executed in two or more counterparts, each of which shall be deemed
an original but all of which shall constitute one and the same instrument.


16.    Violation. Any transfer, pledge, sale, assignment, or hypothecation of
the Option or any portion thereof shall be a violation of the terms of this
Award and shall be void and without effect.


17.    Headings. Paragraph headings used herein are for convenience of reference
only and shall not be considered in construing this Award.


18.    Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Award, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.


19.    No Right to Continued Employment. Neither the establishment of the Plan
nor the award of Option Shares hereunder shall be construed as giving the
Optionee the right to continued employment.


--------------------------------------------------------------------------------



EXHIBIT 1


NOTICE OF EXERCISE OF
STOCK OPTION TO PURCHASE
COMMON STOCK OF
THERAGENICS CORPORATION®






Date ___________________________


Theragenics Corporation®
Attn: CHIEF FINANCIAL OFFICER
5302 Bristol Industrial Way
Buford, Georgia 30518


Re:    Exercise of Incentive Stock Option


Gentlemen:


Subject to acceptance hereof in writing by Theragenics Corporation® (the
"Company") pursuant to the provisions of the [[PLAN NAME]], I hereby give prior
notice of my election to exercise options granted to me to purchase ________
shares of Common Stock of the Company under the Incentive Stock Option Award
(the "Award") pursuant to the [[PLAN NAME]] dated as of DATE. The purchase shall
take place as of ______________ (the "Exercise Date").

On or before the Exercise Date, I will pay the applicable purchase price as
follows:



 
[  ]
by delivery of cash or a certified check for $____________ for the full purchase
price payable to the order of Theragenics Corporation.®




 
[  ]
by delivery of a certified check for $ ____________ payable to the order of
Theragenics Corporation® representing a portion of the purchase price with the
balance to consist of shares of Common Stock that I have owned for at least six
months and that are represented by a stock certificate I will surrender to the
Company with my endorsement. If the number of shares of Common Stock represented
by such stock certificate exceed the number to be applied against the purchase
price, I understand that a new stock certificate will be issued to me reflecting
the excess number of shares.




 
[  ]
by delivery of a stock certificate representing shares of Common Stock that I
have owned for at least six months which I will surrender to the Company with my
endorsement as payment of the purchase price. If the number of shares of Common
Stock represented by such certificate exceed the number to be applied against
the purchase price, I understand that a new certificate will be issued to me
reflecting the excess number of shares.




 
[  ]
by delivery of the purchase price by ________________ , a broker, dealer or
other "creditor" as defined by Regulation T issued by the Board of Governors of
the Federal Reserve System. I hereby authorize the Company to issue a stock
certificate in number of shares indicated above in the name of said broker,
dealer or other creditor or its nominee pursuant to instructions received by the
Company and to deliver said stock certificate directly to that broker, dealer or
other creditor (or to such other party specified in the instructions received by
the Company from the broker, dealer or other creditor) upon receipt of the
purchase price.


--------------------------------------------------------------------------------





The required federal, state and local income tax withholding obligations, if
any, on the exercise of the Award shall also be paid in cash or by certified
check on or before the Exercise Date, or will be satisfied in the manner
provided in the Withholding Election previously tendered or (if I am no longer a
Section 16(b) reporting person) to be tendered to the Company no later than the
indicated date of purchase.


As soon as the stock certificate is registered in my name, please deliver it to
me at the above address.


If the Common Stock being acquired is not registered for issuance to and resale
by the Optionee pursuant to an effective registration statement on Form S-8 (or
successor form) filed under the Securities Act of 1933, as amended (the "1933
Act"), I hereby represent, warrant, covenant, and agree with the Company as
follows:


The shares of the Common Stock being acquired by me will be acquired for my own
account without the participation of any other person, with the intent of
holding the Common Stock for investment and without the intent of participating,
directly or indirectly, in a distribution of the Common Stock and not with a
view to, or for resale in connection with, any distribution of the Common Stock,
nor am I aware of the existence of any distribution of the Common Stock;


I am not acquiring the Common Stock based upon any representation, oral or
written, by any person with respect to the future value of, or income from, the
Common Stock but rather upon an independent examination and judgment as to the
prospects of the Company;


The Common Stock was not offered to me by means of publicly disseminated
advertisements or sales literature, nor am I aware of any offers made to other
persons by such means;


I am able to bear the economic risks of the investment in the Common Stock,
including the risk of a complete loss of my investment therein;


I understand and agree that the Common Stock will be issued and sold to me
without registration under any state law relating to the registration of
securities for sale, and will be issued and sold in reliance on the exemptions
from registration under the 1933 Act, provided by Sections 3(b) and/or 4(2)
thereof and the rules and regulations promulgated thereunder;


The Common Stock cannot be offered for sale, sold or transferred by me other
than pursuant to: (A) an effective registration under the 1933 Act or in a
transaction otherwise in compliance with the 1933 Act; and (B) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions. The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws;


The Company will be under no obligation to register the Common Stock or to
comply with any exemption available for sale of the Common Stock without
registration or filing, and the information or conditions necessary to permit
routine sales of securities of the Company under Rule 144 under the 1933 Act are
not now available and no assurance has been given that it or they will become
available. The Company is under no obligation to act in any manner so as to make
Rule 144 available with respect to the Common Stock;


I have and have had complete access to and the opportunity to review and make
copies of all material documents related to the business of the Company,
including, but not limited to, contracts, financial statements, tax returns,
leases, deeds and other books and records. I have examined such of these
documents as I wished and am familiar with the business and affairs of the
Company. I realize that the purchase of the Common Stock is a speculative
investment and that any possible profit therefrom is uncertain;


--------------------------------------------------------------------------------





I have had the opportunity to ask questions of and receive answers from the
Company and any person acting on its behalf and to obtain all material
information reasonably available with respect to the Company and its affairs. I
have received all information and data with respect to the Company which I have
requested and which I have deemed relevant in connection with the evaluation of
the merits and risks of my investment in the Company;


I have such knowledge and experience in financial and business matters that I am
capable of evaluating the merits and risks of the purchase of the Common Stock
hereunder and I am able to bear the economic risk of such purchase; and


The agreements, representations, warranties and covenants made by me herein
extend to and apply to all of the Common Stock of the Company issued to me
pursuant to this Award. Acceptance by me of the certificate representing such
Common Stock shall constitute a confirmation by me that all such agreements,
representa-tions, warranties and covenants made herein shall be true and correct
at that time.


I understand that the certificates representing the shares being purchased by me
in accordance with this notice shall bear a legend referring to the foregoing
covenants, representations and warranties and restrictions on transfer, and I
agree that a legend to that effect may be placed on any certificate which may be
issued to me as a substitute for the certificates being acquired by me in
accordance with this notice.


Very truly yours,






NAME

 
 AGREED TO AND ACCEPTED:
 

--------------------------------------------------------------------------------

 


THERAGENICS CORPORATION®










By:  __________________________
 
Title:  _________________________
 
Number of Shares
Exercised: _____________________   


Number of Shares
Remaining: ____________________                     Date: ___________________




--------------------------------------------------------------------------------



EXHIBIT 2


NOTICE OF WITHHOLDING ELECTION
[[PLAN NAME]]




TO:  Theragenics Corporation®
Attn: Chief Financial Officer


FROM:    NAME


RE:  Withholding Election





--------------------------------------------------------------------------------


Tax withholding only applies if all or any portion of your Option is not, or
ceases to be, an incentive stock option entitled to special tax benefits under
the federal tax law. You should file this form only if you wish to have the
required tax withholding satisfied by reducing the number of shares you will
receive upon issuance of your stock option. If you tender cash to the company to
satisfy the required tax withholding, do not file this form.


The election relates to the Option identified in Paragraph 3 below. I hereby
certify that:



 
(1)
My correct name and social security number and my current address are set forth
at the end of this document.




 
(2)
I am (check one, whichever is applicable).



[  ] the original recipient of the Option.


[  ] the legal representative of the estate of the original recipient of the
Option.


[  ] a legatee of the original recipient of the Option.


[  ] the legal guardian of the original recipient of the Option.



 
(3)
The Option pursuant to which this election relates was issued under the [[PLAN
NAME]] (the “Plan”) in the name of NAME for the purchase of a total of
_____________ shares of Common Stock. This election relates to
__________________ shares of Common Stock issuable upon exercise of the Option
(the “Common Stock”), provided that the numbers set forth above shall be deemed
changed as appropriate to reflect the applicable Plan provisions.




 
(4)
In connection with any exercise of the Option with respect to the Common Stock,
I hereby elect to have certain of the shares issuable pursuant to the exercise
withheld by the Company for the purpose of having the value of the shares
applied to pay federal, state and local, if any, taxes arising from the
exercise.




 
(5)
The shares to be withheld shall have, as of the Tax Date applicable to the
exercise, a fair market value equal to the minimum statutory tax withholding
requirement under federal, state and local law in connection with the exercise.




 
(6)
This Withholding Election is made no later than the Tax Date and is otherwise
timely made pursuant to the Plan.




 
(7)
I understand that this Withholding Election may not be revised, amended or
revoked by me (except in a manner that satisfies the requirements of the
exemption provided under rule 16b-3 promulgated under the Securities and
Exchange Act of 1934).




 
(8)
I further understand that the Company shall withhold from the Common Stock a
whole number of shares of Common Stock having the value specified in Paragraph 4
above.




 
(9)
The Plan has been made available to me by the Company, I have read and
understand the Plan and I have no reason to believe that any of the conditions
therein to the making of this Withholding Election have not been met.
Capitalized terms used in this Notice of Withholding Election without definition
shall have the meanings given to them in the Plan.


--------------------------------------------------------------------------------







Dated:
   
Signature
         
NAME
 
Name (Printed)
         
Street Address
         
City, State, Zip Code











--------------------------------------------------------------------------------



NON-QUALIFIED STOCK OPTION AWARD
PURSUANT TO THE THERAGENICS CORPORATION
[[PLAN NAME]]


THIS AWARD is made as of the Grant Date, by the Theragenics Corporation (the
“Company”) to NAME (the “Optionee”). Upon and subject to the Terms and
Conditions attached hereto and incorporated herein by reference, the Company
hereby awards as of the Grant Date to Optionee a non-qualified stock option (the
“Option”), as described below, to purchase the Option Shares.


A.
Grant Date: DATE.



B.
Type of Option: Non-Qualified Stock Option.



C.
Plan (under which Option is granted): [[PLAN NAME]]



D.
Option Shares: All or any part of NUMBER shares of the Company’s common stock
(the “Common Stock”), subject to adjustment as provided in the attached Terms
and Conditions.



E.
Exercise Price: $PRICE per share, subject to adjustment as provided in the
attached Terms and Conditions.




F.        Option Period: Subject to the attached terms and conditions, the
Option may be exercised only during the Option Period which commences on the
Grant Date and ends, generally, on the tenth (10th) anniversary of the Grant
Date.



The Option may only be exercised as to the vested Option Shares determined
pursuant to the Vesting Schedule. Note that other restrictions to exercising the
Option, as described in the attached Terms and Conditions, may apply.



G.       Vesting Schedule: The Option shall become vested in accordance with the
following vesting schedule:



Years of Service
Number of Options
Percentage of Option
After Grant Sate
Shares Vested          
Shares Vested
     
1
X shares
33.33%
2
X shares
67.67%
3
X shares
100%





The Optionee shall receive a year of service as of each anniversary of the Date
of Grant; provided that the Optionee is still a non-employee director of the
Company on that date. Any portion of the Option that is not vested at the time
that the Optionee ceases to be a non-employee director of the Company shall be
forfeited to the Company.


IN WITNESS WHEREOF, the Company has executed this Award as of the Grant Date set
forth above.


(CORPORATE SEAL)
THERAGENICS CORPORATION
     
________________________________
     
By: James A. MacLennan
     
Title: Treasurer and Chief Financial Officer
         
AGREED TO AND ACCEPTED
 
________________________________
 
Date: ____________________________
 
NAME: NAME



 


 




--------------------------------------------------------------------------------



TERMS AND CONDITIONS TO THE
NON-QUALIFIED STOCK OPTION AWARD
PURSUANT TO THE
[[PLAN NAME]]


1.    Exercise of Option. Subject to the provisions provided herein or in the
Award made pursuant to the [[PLAN NAME]];
 
(a)    the Option may be exercised with respect to all or any portion of the
vested Option Shares at any time during the Option Period by the delivery to the
Company, at its principal place of business, of (i) a written notice of exercise
in substantially the form attached hereto as Exhibit 1, and (ii) payment to the
Company of the Exercise Price multiplied by the number of shares being
purchased (the “Purchase Price”) in the manner provided in Subsection (b). Upon
acceptance of such notice and receipt of payment in full of the Purchase Price
and any tax withholding liability, to the extent applicable, Company shall cause
to be issued a certificate representing the Option Shares purchased.
 
(b)    The Purchase Price shall be paid in full upon the exercise of an Option
and no Option Shares shall be issued or delivered until full payment therefor
has been made. Payment of the Purchase Price for all Option Shares purchased
pursuant to the exercise of an Option shall be made in cash, certified check,
or, alternatively, as follows:
 
(i)    by delivery to the Company of a number of shares of Common Stock which
have been owned by the Optionee for at least six (6) months prior to the date of
the Option’s exercise, having a Fair Market Value, as determined under the Plan,
on the date of exercise either equal to the Purchase Price or in combination
with cash to equal the Purchase Price; or
 
(ii)    by receipt of the Purchase Price in cash from a broker, dealer or other
“creditor” as defined by Regulation T issued by the Board of Governors of the
Federal Reserve System following delivery by the Optionee to the Company
(defined in the Plan) of instructions in a form acceptable to the Company
regarding delivery to such broker, dealer or other creditor of that number of
Option Shares with respect to which the Option is exercised.


2.    Withholding. The Optionee must satisfy his federal, state and local, if
any withholding taxes imposed by reason of the exercise of the Option either by
paying to the company the full amount of the withholding obligation (i) in cash,
(ii) by electing, irrevocably and in writing in substantially the form attached
hereto as Exhibit 2 (a “Withholding Election”), to have the actual number of
shares of Common Stock issuable upon exercise reduced by the smallest number of
whole shares of Common Stock which, when multiplied by the fair market value of
Common Stock as of the date the Option is exercised, is sufficient to satisfy
the amount of withholding tax; or (iii) by any combination of the above.
Optionee may make a Withholding Election only if the following conditions are
met:
 
(a)    the Withholding Election is made by executing and delivering to the
Company a properly completed Notice of Withholding Election in substantially the
form of Exhibit 2 attached hereto;
 
(b)    the Withholding Election is delivered to the Company sufficiently in
advance of the date on which the amount of tax required to be withheld is
determined (the “Tax Date”) as the Committee under the Plan (the “Committee”)
determines is necessary or appropriate to satisfy the conditions of the
exemptions provided under Rule 16b-3 promulgated under the Securities and
Exchange Act of 1934 (the “1934 Act”);
 
(c)    any Withholding Election is irrevocably given in a manner that satisfies
the requirements of the exemption provided under Rule 16b-3 promulgated under
the 1934 Act; and

Page 2 of 5

--------------------------------------------------------------------------------





(d)  if the Optionee is considered by the Committee not to be subject to Section
19 of the 1934 Act, the Withholding Election is made no later than the Tax Date.


Notwithstanding anything to the contrary herein, the Committee may in its sole
discretion disapprove and give no effect to any Withholding Election.


3.    Rights as Shareholder. Until the stock certificates reflecting the Option
Shares accruing to the Optionee upon exercise of the Option are issued to the
Optionee, the Optionee shall have no rights as a shareholder with respect to
such Option Shares. The Company shall make no adjustment for any dividends or
distribu-tions or other rights on or with respect to Option Shares for which the
record date is prior to the issuance of that stock certificate, except as the
Plan or the Award otherwise provides.


4.    Restriction on Transfer of Option and Option Shares. The Option evidenced
hereby is nontransferable other than by will or the laws of descent and
distribution, and, shall be exercisable during the lifetime of the Optionee only
by the Optionee (or in the event of his disability, by his legal representative)
and after his death, only by the legal representative of the Optionee’s estate.


5.    Changes in Capitalization.


(a)    The number of Option Shares and the Exercise Price shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a subdivision or combination of shares or
the payment of a stock dividend in shares of Common Stock to holders of
outstanding shares of Common Stock or any other increase or decrease in the
number of shares of Common Stock outstanding effected without receipt of
consideration by the Company.
 
(b)    In the event of a merger, consolidation, extraordinary dividend,
spin-off, sale of substantially all of the Company’s assets or other material
change in the capital structure of the Company, or a tender offer for shares of
Common Stock, or other reorganization of the Company, the Committee shall take
such action to make such adjustments in the Option or the terms of this Award as
the Committee, in its sole discretion, determines in good faith is necessary or
appropriate, including, without limitation, adjusting the number and class of
securities subject to the Option, with a corresponding adjustment in the
Exercise Price, substituting a new option to replace the Option, accelerating
the termination of the Option Period, removing of restrictions on outstanding
Options, or terminating the Option in consideration of a cash payment to the
Optionee in an amount determined in good faith by the Committee. Any
determination made by the Committee pursuant to this Section 5(b) will be final
and binding on the Optionee. Any action taken by the Committee need not treat
all optionees equally.
 
(c)    In the event that (i) any person or entity (other than the Company) makes
a tender offer for shares of the Company’s Common Stock pursuant to which
purchases are made or (ii) the stockholders of the Company approve a definitive
agreement to merge or consolidate the Company with or into another corporation
(other than a parent or a Subsidiary) or to sell or otherwise dispose of
substantially all of its assets (other than to a parent or a Subsidiary) and the
transaction contemplated by such agreement is consummated, the Option shall
immediately become 100 percent vested, notwithstanding the vesting schedule on
the cover page of this Award.
 
(d)    The existence of the Plan and this Award shall not affect in any way the
right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or any part of its business or assets, or any other corporate
act or proceeding.

Page 3 of 5

--------------------------------------------------------------------------------





6.    Special Limitations on Exercise. Any exercise of the Option is subject to
the condition that if at any time the Company, in its discretion, shall
determine that the listing, registration or qualification of the shares covered
by the Option upon any securities exchange or under any state or federal law is
necessary or desirable as a condition of or in connection with the delivery of
shares thereunder, the delivery of any or all shares pursuant to the Option may
be withheld unless and until such listing, registration or qualification shall
have been effected. The Optionee shall deliver to the Company, prior to the
exercise of the Option, such information, representations and warranties as the
Company may reasonably request in order for the Company to be able to satisfy
itself that the Option Shares being acquired in accordance with the terms of an
applicable exemption from the securities registration requirements of applicable
federal and state securities laws.


7.    Legend on Stock Certificates.  Certificates evidencing the Option Shares,
to the extent appropriate at the time, shall have noted conspicuously on the
certificates a legend intended to give all persons full notice of the existence
of the conditions, restrictions, rights and obligations set forth in this Award
and in the Plan.


8.    Governing Laws.  This Award shall be construed, administered and enforced
according to the laws of the State of Georgia; provided, however, no option may
be exercised except, in the reasonable judgment of the Board of Directors, in
compliance with exemptions under applicable state securities laws of the state
in which the Optionee resides, and/or any other applicable securities laws.


9.    Successors. This Award shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors and permitted assigns of the
parties.


10.    Notice.  Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.


11.    Severability. In the event that any one or more of the provisions or
portion thereof contained in this Award shall for any reason be held to be
invalid, illegal or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


12.    Entire Agreement. Subject to the terms and conditions of the Plan, this
Award expresses the entire understanding and agreement of the parties.


13.    Violation. Any transfer, pledge, sale, assignment, or hypothecation of
the Option or any portion thereof shall be a violation of the terms of this
Award and shall be void and without effect.


14.    Headings. Paragraph headings used herein are for convenience of reference
only and shall not be considered in construing this Award.


15.    Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Award, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.


16.    No Right to Continued Retention. Neither the establishment of the Plan
nor the award of Option Shares hereunder shall be construed as giving the
Optionee the right to continued service with the Company or any Affiliate.

Page 4 of 5

--------------------------------------------------------------------------------





EXHIBIT 1


NOTICE OF EXERCISE OF
STOCK OPTION TO PURCHASE
COMMON STOCK OF
THERAGENICS CORPORATION
 
 
 

 
Name: NAME
Address:_____________________________
____________________________________
Date:________________________________


Theragenics Corporation
Attn: Corporate Secretary
5302 Bristol Industrial Way
Buford, Georgia 30518


Re: Exercise of Non-Qualified Stock Option


Dear Sir or Madam:


Subject to acceptance hereof in writing by Theragenics Corporation (the
“Company”) pursuant to the provisions of the [[PLAN NAME]], I hereby give at
least ten days but not more than thirty days prior notice of my election to
exercise options granted to me to purchase ______________ shares of Common Stock
of the Company under the Non-Qualified Stock Option Award (the “Award”) pursuant
to the [[PLAN NAME]] dated as of ____________, ______. The purchase shall take
place as of ____________, _____ (the “Exercise Date”).


On or before the Exercise Date, I will pay the applicable purchase price as
follows:



 
[  ]
by delivery of cash or a certified check for $___________ for the full purchase
price payable to the order of the Company.




 
[  ]
by delivery of a certified check for $___________ representing a portion of the
purchase price with the balance to consist of shares of Common Stock that I have
owned for at least six months and that are represented by a stock certificate I
will surrender to the Company with my endorsement. If the number of shares of
Common Stock represented by such stock certificate exceed the number to be
applied against the purchase price, I understand that a new stock certificate
will be issued to me reflecting the excess number of shares.




 
[  ]
by delivery of a stock certificate representing shares of Common Stock that I
have owned for at least six months which I will surrender to the Company with my
endorsement as payment of the purchase price. If the number of shares of Common
Stock represented by such certificate exceed the number to be applied against
the purchase price, I understand that a new certificate will be issued to me
reflecting the excess number of shares.




 
[  ]
by delivery of the purchase price by ________________, a broker, dealer or other
“creditor” as defined by Regulation T issued by the Board of Governors of the
Federal Reserve System. I hereby authorize the Company to issue a stock
certificate in the number of shares indicated above in the name of said broker,
dealer or other creditor or its nominee pursuant to instructions received by the
Company and to deliver said stock certificate directly to that broker, dealer or
other creditor (or to such other party specified in the instructions received by
the Company from the broker, dealer or other creditor) upon receipt of the
purchase price.


Exhibit 1 -  1 of 3

--------------------------------------------------------------------------------





As soon as the stock certificate is registered in my name, please deliver it to
me at the above address.


If the Common Stock being acquired is not registered for issuance to and resale
by the Optionee pursuant to an effective registration statement on Form S-8 (or
successor form) filed under the Securities Act of 1933, as amended (the “1933
Act”), I hereby represent, warrant, covenant, and agree with the Company as
follows:
 
The shares of the Common Stock being acquired by me will be acquired for my own
account without the participation of any other person, with the intent of
holding the Common Stock for investment and without the intent of participating,
directly or indirectly, in a distribution of the Common Stock and not with a
view to, or for resale in connection with, any distribution of the Common Stock,
nor am I aware of the existence of any distribution of the Common Stock;


I am not acquiring the Common Stock based upon any representations, oral or
written, by any person with respect to the future value of, or income from, the
Common Stock but rather upon an independent examination and judgment as to the
prospects of the Company;


The Common Stock was not offered to me by means of publicly disseminated
advertisements or sales literature, nor am I aware of any offers made to other
persons by such means;


I am able to bear the economic risks of the investment in the Common Stock,
including the risk of a complete loss of my investment therein;


I understand and agree that the Common Stock will be issued and sold to me
without registration under any state law relating to the registration of
securities for sale, and will be issued and sold in reliance on exemptions from
registration under the 1933 Act, provided by Sections 3(b) and/or 4(2) thereof
and the rules and regulations promulgated thereunder;


The Common Stock cannot be offered for sale, sold, or transferred by me other
than pursuant to” (a) an effective registration under the 1933 Act or in a
transaction otherwise in compliance with the 1933 Act; and (b) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions. The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws;


The Company will be under no obligation to register the Common Stock or to
comply with any exemption available for sale of the Common Stock without
registration or filing, and the information or conditions necessary to permit
routine sales of securities of the Company under Rule 144 under the 1933 Act are
not now available and no assurance has been given that it or they will become
available. The Company is under no obligation to act in any manner so as to make
Rule 144 available with respect to the Common Stock;


I have and have had complete access to and the opportunity to review and make
copies of all material documents related to the business of the Company,
including, but not limited to, contracts, financial statements, tax returns,
leases, deeds and other books and records. I have examined such of these
documents as I wished and am familiar with the business and affairs of the
Company. I realize that the purchase of the Common Stock is a speculative
investment and that any possible profit therefrom is uncertain;


I have had the opportunity to ask questions of and receive answers from the
Company and any person acting on its behalf and to obtain all material
information reasonably available with respect to the Company and its affairs. I
have received all information and data with respect to the Company which I have
requested and which I have deemed relevant in connection with the evaluation of
the merits and risks of my investment in the Company;


I have such knowledge and experience in financial and business matters that I am
capable of evaluating the merits and risks of the purchase of the Common Stock
hereunder and I am able to bear the economic risk of such purchase; and

Exhibit 1 - Page 2 of 3

--------------------------------------------------------------------------------





The agreements, representations, warranties, and covenants made by me herein
extend to and apply to all of the Common Stock of the Company issued to me
pursuant to this Award. Acceptance by me of the certificate representing such
Common Stock shall constitute a confirmation by me that all such agreements,
representations, warranties, and covenants made herein shall be true and correct
at that time.


I understand that the certificates representing the shares being purchased by me
in accordance with this notice shall bear a legend referring to the foregoing
covenants, representations and warranties and restrictions on transfer, and I
agree that a legend to that effect may be placed on any certificate which may be
issued to me as a substitute for the certificates being acquired by me in
accordance with this notice.

Very truly yours,


_____________________________________




AGREED TO AND ACCEPTED:


_______________________________


By: _______________________________     


Title: ______________________________     


Number of Shares Exercised: ________________________    


Number of Shares Remaining: _______________________     


Date__________________








--------------------------------------------------------------------------------




 
EXHIBIT 2


NOTICE OF WITHHOLDING ELECTION
[[PLAN NAME]]


TO:  Theragenics Corporation
Attn: Stock Plan Administrator


FROM: NAME


RE:  Withholding Election



--------------------------------------------------------------------------------


Tax withholding only applies if all or any portion of your Option is not, or
ceases to be, an incentive stock option entitled to special tax benefits under
the federal tax law. You should file this form only if you wish to have the
required tax withholding satisfied by reducing the number of shares you will
receive upon issuance of your stock option. If you tender cash to the company to
satisfy the required tax withholding, do not file this form.


The election relates to the Option identified in Paragraph 3 below. I hereby
certify that:



(1)     
My correct name and social security number and my current address are set forth
at the end of this document.




(2)     
I am (check one, whichever is applicable).



[  ] the original recipient of the Option.


[  ] the legal representative of the estate of the original recipient of the
Option.


[  ] a legatee of the original recipient of the Option.


[  ] the legal guardian of the original recipient of the option.



(3)    
The Option pursuant to which this election relates was issued under the [[PLAN
NAME]] (the “Plan”) in the name of NAME for the purchase of a total of
________________ shares of Common Stock. This election relates to
_______________ shares of Common Stock issuable upon exercise of the Option (the
“Common Stock”), provided that the numbers set forth above shall be deemed
changed as appropriate to reflect the applicable Plan provisions.




(4)     
In connection with any exercise of the Option with respect to the Common Stock,
I hereby elect to have certain of the shares issuable pursuant to the exercise
withheld by the Company for the purpose of having the value of the shares
applied to pay federal, state and local, if any, taxes arising from the
exercise.




(5)     
The shares to be withheld shall have, as of the tax Date applicable to the
exercise, a fair market value equal to the minimum statutory tax withholding
requirement under federal, state and local law in connection with the exercise.




(6)     
This Withholding Election is made no later than the Tax Date and is otherwise
timely made pursuant to the Plan.




(7)     
I understand that this Withholding Election may not be revised, amended or
revoked by me (except in a manner that satisfied the requirements of the
exemption provided under rule 16b-3 promulgated under the Securities and
Exchange Act of 1934).


Exhibit 2 - Page 1 of 2

--------------------------------------------------------------------------------






(8)     
I further understand that the Company shall withhold from the Common Stock a
whole number of shares of Commons Stock having the value specified in Paragraph
4 above.




(9)     
The Plan has been made available to me by the Company, I have read and
understand the Plan and I have no reason to believe that any of the conditions
therein to the making of this Withholding Election have not been met.
Capitalized terms used in this Notice of Withholding Election without definition
shall have the meanings given to them in the Plan.



 

Dated: ________________________
___________________________
   Signature 
     
NAME                                                            
Name (Printed)
     

--------------------------------------------------------------------------------

Social Security Number      

--------------------------------------------------------------------------------

Street Address      

--------------------------------------------------------------------------------

City, State, Zip Code

 

 


 
 
 
 
Exhibit 2 - Page 2 of 2